Citation Nr: 0524584	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-22 004	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1954 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO) that found that no new and material 
evidence had been submitted to reopen claims for service 
connection for a psychiatric disability and for epilepsy, 
which had been previously denied by the Board in a decision 
dated in August 1999.  In May 2005 the veteran appeared and 
gave testimony at a hearing before the undersigned at the RO.  
A transcript of this hearing is of record.  

The issues of entitlement to service connection for a 
psychiatric disability and service connection for epilepsy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1999, the Board denied the veteran's 
application to reopen his claims for service connection for a 
psychiatric disability and epilepsy.  

2.  The evidence submitted since the Boards' August 1999 
decision denying the veteran's application to reopen his 
claims for service connection for a psychiatric disability 
and epilepsy was not previously of record.  

3.  The evidence submitted since the Boards' August 1999 
decision denying the veteran's application to reopen his 
claims for service connection for a psychiatric disability 
and epilepsy is so significant that it must be considered to 
fairly decide the merits of the claims for service connection 
for a psychiatric disability and epilepsy.  


CONCLUSIONS OF LAW

1.  The Board decision of August 1999 denying service 
connection for a psychiatric disability and epilepsy is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

2.  The additional evidence submitted since the Boards' 
decision of August 1999 is new and material; the veteran's 
claims for service connection for a psychiatric disability 
and epilepsy are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision as to the petition 
to reopen, the claims for service connection for a 
psychiatric disability and for epilepsy, further assistance 
is unnecessary to aid the appellant in substantiating her 
claim.

The evidence that was in the claims folder at the time of the 
Board's August 1999 decision included service medical records 
that revealed that no pertinent abnormalities on the 
veteran's November 1954 examination prior to service 
entrance.  Service medical records show that the veteran was 
diagnosed with mental deficiency after undergoing testing.  
The record also notes his complaints of "fits" and shaking 
spells".  The veteran went absent without leave several 
times, and was later discharged from service because of 
apathetic attitude.  No pertinent abnormalities were noted on 
the veteran's June 1955 examination prior to service 
discharge.  

The veteran was hospitalized at a VA facility in September 
1965.  The appellant reported that he had had a head injury 
when he was 10 or 11 years old when his brother dropped a 
brick on his head off a porch.  He reported that he had been 
hospitalized at a private hospital because of blackout spells 
on various occasions.  The VA examiner stated that 
information provided revealed that the appellant had been 
hospitalized for seizures.  The diagnosis was chronic brain 
syndrome associated with convulsive disorder with psychotic 
reaction manifested by blackout spells, history of seizures, 
and violent, uncontrollable behavior.

The record contains numerous hospitalization reports, 
clinical records and examination reports dating from the late 
1960s to the present showing diagnoses that included of 
psychotic reaction, unclassified, organicity not excluded; 
grand mal seizures, cause undetermined; organic brain 
syndrome with psychosis, etiology unknown; organic mental 
disorder, not otherwise specified, with psychosis; and post- 
traumatic grand mal seizures.  

The veteran testified at a January 1996 RO hearing that he 
had developed "spells" in service.  He stated that he could 
not remember whether he hit his head in service or if he fell 
and hit his head. He stated that he had gone through a gas 
chamber without properly wearing his gas mask, and that he 
passed out and fallen.  He could not remember if he hit his 
head.

The evidence associated with the claims folder since the 
August 1999 Board decision that denied service connection for 
a psychiatric disability and epilepsy includes VA and private 
clinical records and medical reports reflecting treatment for 
seizures and psychiatric symptoms beginning in the 1990and 
2000s.  

Statements from a private psychologist dated in August and 
September 2000 indicate, based on the available documentation 
of treatment for psychosis, that he recommended that the 
veteran seek service connection for this disability.  

During the May 2005 hearing the veteran gave a history of 
psychiatric symptoms during service and also reported having 
seizure while on active service.  He said that while in 
service he was told that he was being discharged because of 
seizures and his psychiatric symptomatology.  He said he 
began receiving treatment for his psychiatric symptoms and 
seizures at a VA facility in 1955.  His representative 
reported that the treatment initially took place at the 
Fayetteville, Arkansas VA Medical Center.  The veteran 
reported additional treatment at the Little Rock, Arkansas; 
Fort Lyons, Colorado; and Los Angeles, California VA Medical 
Centers.  

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented. 38 U.S.C.A. § 5108 (West 2002).  
The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence. 
First, the Board must determine whether the evidence is "new 
and material".  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  However, since the veteran submitted his current 
application to reopen his claims for service connection for a 
psychiatric disability and seizures in October 2000 the 
revised regulation do not apply in this case.

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand, and must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  For purposes of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303. Service connection for a psychosis, or epilepsy will 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year subsequent 
to discharge from service.  38 U.S.C.A. §§ 1101,1112, 1113, 
1137 (West 2002): 38 C.F.R. §§ 3.307, 3.309 (2004).  Service 
connection for a disability initially diagnosed after service 
may be service connected if the evidence demonstrates that it 
had its onset during service.  38 C.F.R. § 3.303(d) (2003).

The basis for the August 1999 Board decision that denied the 
veteran's application to reopen the veteran's claims for 
service connection for seizures and a psychiatric disability 
was, essentially, that the evidence did not show that either 
epilepsy or an acquired psychiatric disability was 
demonstrated during service or for several years thereafter.  

The veteran's testimony as to a continuity of symptoms and 
treatment is new and so significant that it must be 
considered in order to fairly decide the claims.  Moreover, 
in statements dated in August and September 2000, the private 
psychologist clearly implied that he believed that the 
veteran's current psychiatric disability was service 
connected.  

The evidence described above is clearly new and material.  
The veteran's claims for service connection for a psychiatric 
disability and seizures are reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability has been 
reopened.  

New and material evidence having been submitted; the claim 
for service connection for a seizure disorder has been 
reopened.  


REMAND

As noted, it has been reported that the veteran received 
relevant treatment immediately after service at the 
Fayetteville, Arkansas VA Medical Center.  The veteran has 
also reported treatment at the VA Medical Center in Los 
Angeles, California, and recent treatment for psychiatric 
symptoms at the VA outreach clinic in Van Buren, Arkansas.  
No records of such treatment are in the claims folder.  As VA 
has notice of the existence of additional pertinent VA 
records, such must be retrieved and associated with the other 
evidence already on file. 38 U.S.C.A. § 5103A(b), (c) (West 
2004); see Bell v. Derwinski, 2 Vet. App. 611(1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The veteran's 
report of symptoms can constitute competent evidence 
triggering VA's obligation to provide an examination.  Duenas 
v. Principi, 18 Vet. App. 512 (2004).

This case is therefore REMANDED for the following action:  

1.  The AMC or RO should obtain copies of 
all clinical records documenting the 
veteran's reported treatment for seizures 
and psychiatric symptoms at the VA 
Medical Centers in Fayetteville, 
Arkansas, and Los Angeles, California, 
between 1955 and 1966, as well as the VA 
Outreach Clinic in Van Buren, Arkansas.

2.  Then, the veteran should be afforded 
VA psychiatric and neurological 
examinations to ascertain the etiology of 
his seizure disability and psychiatric 
disorder.  The claims folder must be made 
available to the examiners so that the 
pertinent clinical records may be 
studied.  The examiners should state that 
they have reviewed the clinical records.  

At the conclusion of the psychiatric 
examination, the examiner should express 
an opinion, as to whether it is at least 
as likely as not (50 percent probability 
or more) that any psychiatric disorder 
noted on the examination had its onset 
during service, was manifested within one 
year following service discharge, or is 
otherwise related to service.  

At the conclusion of the examination, the 
neurological examiner should express an 
opinion, as to whether any seizure 
disorder diagnosed on the examination had 
its onset during service, was manifested 
within one year following service, or 
whether it was otherwise related to 
service.  The examiner should also opine 
whether any current seizure clearly and 
unmistakably preexisted service and 
clearly and unmistakably was not 
aggravated by service.  

3.  Then the AMC or RO should adjudicate 
on a de novo basis the issues of service 
connection for a psychiatric disability 
and service connection for seizures, and 
if any claim is denied, issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


